DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
Status of Claims
Pending: 
1-7, 9-11
Withdrawn: 
NONE
Rejected:
1-7, 9-11
Amended: 
1
New: 
NONE
Independent:
1


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “0.005 to 0.075% by weight of tin (Sn) and/or indium (In)”, and the claim also recites “tin (Sn) is in a range of 0.005 to 0.05% by weight in a solid solution of the aluminum alloy” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims dependent on the above rejected claim are likewise rejected under this statute. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uggowitzer el al (US 2015/0013857) in view of teaching reference “ASM Handbook Vol 2”, pp. 15-28.
Uggowitzer teaches a 6xxx series aluminum alloy that qualifies as age hardenable (see abstract, examples), preferably selected from AA6061 with 20-500 ppm Sn and/or In [0023]. Uggowitzer does not give the alloying ranges of AA6061, but teaching reference “ASM Handbook Vol 2” at Table 2 page 20 teaches AA6061 comprises (in wt%):

cl. 1
dependent claims
AA6061
Mg
0.6-1

0.8-1.2
Si
0.2-0.7

0.40-0.8
Fe
0.16-0.7

-0.7
Cu
0.05-0.4
≥0.25 Cu (cl. 7)
0.15-0.40
Mn
-0.15

-0.15
Cr
-0.35
≥0.02 Cr (cl. 11)
0.04-0.35
Zr
-0.2
≤0.05 Cr (cl. 10)
≥0.05 Zr
-
Zn
-0.25

-0.25
Ti
-0.15

-0.15
impurities
Impurities ≤0.05% ea.
≤0.15% total

Impurities ≤0.05% ea.
≤0.15% total
Sn, In
0.005-0.075
(50-750 ppm)

20-500 ppm (taught by Uggowitzer)

Table 1: instant claims vs. prior art of Uggowitzer and AA6061 composition

which overlaps the alloying ranges in claims 1, 7, 11, including the impurity range recited in claim 1. Concerning the amendment to the transitional phrase of claim 1, Uggowitzer does not teach the presence of any elements excluded by the newly recited “consisting of” transitional phrase. Concerning the microstructure feature of amended claim 1, substantially the same amount of Sn is reasonably expected to be in solid solution for the alloy of Uggowitzer as for the instant invention, because of the overlap in composition/alloying ranges.
Further, though Uggowitzer does not specify the Si/Fe range, for Si=0.5 and Fe=0.5 (within the ranges of AA6061) Si/Fe=1.0, which meets the instant maximum. Further, the A parameter would also fall within the claimed ranges (claims 1, 2). Uggowitzer is held to teach broadly overlapping Si/Fe ratio and A parameter. Therefore, it is held that the overlapping ranges of AA6061 alloy with added Sn taught by Uggowitzer has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 3, the broad ranges of Fe and Si taught by the prior art meet the instant A parameter amount.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning claim 4, the broad ranges of Fe, Si, and Ti taught by the prior art meet the instant A parameter amount.
Concerning claims 5 and 6, the ranges of Si, Fe, and Mg taught by the prior art meet the instant ratios.
Concerning claims 7, 9, and 11, the ranges of alloying elements taught by the prior art overlap the claimed ranges. 

Claims 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (US 2016/0201168) in view of teaching reference “ASM Handbook Vol 2”, pp. 15-28.
Shishido at claims 1, 2 teaches a 6xxx series aluminum alloy that qualifies as age hardenable (see examples), comprising (in wt%):

cl. 1
dependent claims
Shishido
Mg
0.6-1

0.2-2
Si
0.2-0.7

0.3-2
Fe
0.16-0.7

0-1.0
Cu
0.05-0.4
≥0.25 Cu (cl. 7)
0-1.0
Mn
-0.15

0-1.0
Cr
-0.35
≥0.02 Cr (cl. 11)
0-0.3
Zr
-0.2
≤0.05 Cr (cl. 10)
≥0.05 Zr
0-0.3
Zn
-0.25

0-1.0
Ti
-0.15

0-0.3
impurities
Impurities ≤0.05% ea.
≤0.15% total

Impurities ≤0.05% ea.
≤0.15% total

0.005-0.075
(50-750 ppm)
0.005-0.05 Sn (cl. 8)
0.005-0.3

Table 2: instant claims vs. prior art of Shishido
which broadly overlaps the alloying ranges in claims 1, 7, 10, 11. Concerning the impurity ranges of claim 1, Shishido teaches at [0150] impurities are present in conformity with the AA standard (which are ≤0.05% ea., ≤0.15% total, see teaching reference “ASM Handbook Vol 2” at Table 2). Concerning the amendment to the transitional phrase in claim 1, the prior art does not teach the mandatory addition of elements clearly excluded by the “consisting of” transitional phrase (see Table 2 above for comparison). Concerning the microstructure feature of amended claim 1, substantially the same amount of Sn is reasonably expected to be in solid solution for the alloy of Shishido as for the instant invention, because of the overlap in composition/alloying ranges.
Further, though Shishido does not specify the Si/Fe range, for Si=0.5 and Fe=0.5 (within the ranges of Shishido) Si/Fe=1.0, which meets the instant maximum. Further, the A parameter would also fall within the claimed ranges (claims 1, 2). Because of the overlap in alloying ranges, it is held that Shishido together with teaching reference “ASM Vol. 2” have created a prima facie case of obviousness of the presently claimed invention.  Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05 and In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).
Concerning claim 3, the broad ranges of Fe and Si taught by the prior art meet the instant A parameter amount.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. see Best, supra. Applicant has 

Concerning claim 4, the broad ranges of Fe, Si, and Ti taught by the prior art meet the instant A parameter amount.
Concerning claims 5 and 6, the ranges of Si, Fe, and Mg taught by the prior art meet the instant ratios.
Concerning claims 7, 10 and 11, the ranges of alloying elements taught by the prior art overlap the claimed ranges. 

Response to Amendment
In the response filed on 1/14/22, applicant amended claim 1 and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s argument that the present invention is allowable because the prior art does not specify the claimed Si/Fe ratio, A parameter, or solubility of tin in solid solution has not been found persuasive. Substantially the same amount of tin in solid solution is reasonably expected for the prior art, as for the instant invention (see discussion above). The prior art is held to teach a broadly overlapping Si/Fe ratio as well as A parameter. With respect to the overlap, applicant has not clearly shown specific unexpected results with respect to the overlap taught by the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d). In particular, the results in the instant specification at Fig. 1, 2, and 3 (i.e. wherein one 
More particularly, there is “no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition” In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). However, in the instant case, a trend has not been established (as only 1 example inside the invention is compared to 1 example outside the invention). Applicant has shown not clearly shown a nexus between the evidence of unexpected results, and the instant claims.
Applicant has not provided a clear nexus between the unexpected results and the prior art of record (see MPEP 2144.08). Applicant should establish a nexus between the rebuttal evidence and the claimed invention, i.e., objective evidence of nonobviousness must be attributable to the claimed invention. Additionally, the evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).

Applicant’s argument that the present invention is allowable because the prior art of Shishido example #32 includes Ag, which is excluded by the instant “consisting of” transitional phrase has not been found persuasive. The broad ranges of Shishido overlap the presently claimed alloying ranges, and Shishido is not limited to example 32. With respect to said broad overlap, applicant has not shown specific evidence of unexpected results or criticality of the instant range.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        3/10/22